DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed in independent claim 1 a liquid discharge apparatus comprising:
 	a liquid discharge head configured to discharge liquid from a plurality of nozzles onto a recording medium; 
 	a scanning device configured to move at least one of the recording medium and the liquid discharge head to perform scanning; 
 	a storage device configured to store a plurality of mask patterns to change a discharge amount and a discharge size of the liquid from the liquid discharge head; and 
 	circuitry configured to: 
 	 	acquire image data; 
 	 	create dot data from the image data and determine the discharge size of the liquid to be discharged from the liquid discharge head, based on the dot data and one of the plurality of mask patterns; and 
 	 	calculate a logical product of input droplet size recited in the dot data and any one of the plurality of mask patterns to change a size of dot data to be output.

3.	The Applicant also disclosed substantially the same subject matter in independent claims 6 and 7.


 	Suzuki is also silent about similar limitations in independent claims 6 and 7.

5.	U.S. Patent application publication number 2014/0292861 to Tanase et al. also disclosed a similar invention (See the Office Correspondence mailed on 01/13/2020). Unlike in the instant application, Tanase et al. are also silent about “circuitry configured to: acquire image data; create dot data from the image data and determine the discharge size of the liquid to be discharged from the liquid discharge head, based on the dot data and one of the plurality of mask patterns; and calculate a logical product of input droplet size recited in the dot data and any one of the plurality of mask patterns to change a size of dot data to be output”.
 	Tanase et al. are also silent about similar limitations in independent claims 6 and 7.

6.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
11.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853